Orders, Family Court, Bronx County (Juan M. Merchan, J.), entered on or about April 18, 2008 and April 28, 2008, which remanded appellant to a detention facility operated by the New York City Department of Juvenile Justice, unanimously reversed, on the law, without costs, and the order vacated.
For the reasons stated in Matter of Jazmin A. (62 AD3d 526 [2009] [decided herewith]), we conclude that appellant was unlawfully remanded to detention in the absence of a violation of probation petition. Since there was no compliance with the procedural requirements of Family Court Act § 355.2, we similarly decline to decide the hypothetical questions presented concerning Family Court Act § 355.1. Concur—Andrias, J.P., Saxe, Sweeny, Nardelli and Freedman, JJ.